Citation Nr: 1206032	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from October 1969 to April 1978.  The Veteran died in June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant testified at a Decision Review Officer hearing at the RO in April 2011.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been established for diabetes mellitus, evaluated at 10 percent disabling, hypertension, evaluated at 10 percent disabling, varicose veins of the left leg, evaluated at 10 percent disabling, calcific subdeltoid bursitis of the right shoulder, evaluated at 10 percent disabling, tinnitus, evaluated at 10 percent disabling, high frequency hearing loss, evaluated at 0 percent disabling, right flank lipoma, evaluated at 0 percent disabling, right clavicle fracture, evaluated at 0 percent disabling, fractures of the fourth, fifth, sixth, and seventh right ribs, evaluated at 0 percent disabling, chip fracture of the proximal end distal phalanx right great toe, evaluated at 0 percent disabling, old granulomatous disease of the lungs, evaluated at 0 percent disabling, hyperuricemia, evaluated at 0 percent disabling, hypertriglyceridemia, evaluated at 0 percent disabling, and hypertransaminasemia, evaluated at 0 percent disabling, for a combined total of 40 percent.  

2.  The Veteran's death certificate showed he died in June 2004 of an immediate cause of death of metastatic rectal cancer.

3.  Rectal cancer was not manifested during service or within one year of separation from service, and is not shown to be otherwise related to service or a service connected disability.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSIONS OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability or a disability of service origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for service connection for cause of death or Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

The record reflects that in a March 2005 letter the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The letter included a list of the Veteran's service-connected disabilities during his lifetime.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA medical opinions, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

Additionally, VA obtained two medical opinions regarding the Veteran's cause of death.  The examiners reviewed the Veteran's death certificate and treatment records and provided medical opinions with detailed rationales regarding the cause of the Veteran's death.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

After a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the Veteran's rectal cancer was, in any way, related to service.

A certificate of death, dated June 2004, reflects that the Veteran died in June 2004 at the age of 68.  The immediate cause of the Veteran's death was reported as metastatic rectal cancer.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, evaluated at 10 percent disabling, hypertension, evaluated at 10 percent disabling, varicose veins of the left leg, evaluated at 10 percent disabling, calcific subdeltoid bursitis of the right shoulder, evaluated at 10 percent disabling, tinnitus, evaluated at 10 percent disabling, high frequency hearing loss, evaluated at 0 percent disabling, right flank lipoma, evaluated at 0 percent disabling, right clavicle fracture, evaluated at 0 percent disabling, fractures of the fourth, fifth, sixth, and seventh right ribs, evaluated at 0 percent disabling, chip fracture of the proximal end distal phalanx right great toe, evaluated at 0 percent disabling, old granulomatous disease of the lungs, evaluated at 0 percent disabling, hyperuricemia, evaluated at 0 percent disabling, hypertriglyceridemia, evaluated at 0 percent disabling, and hypertransaminasemia, evaluated at 0 percent disabling, for a combined total of 40 percent.  He also did not have any claims pending before VA at the time of his death.  Therefore, in order to establish service connection for the cause of the Veteran's death, the evidence must show that the Veteran's cause of death should have been service-connected.  

Service treatment records do not report any complaints, treatment, or diagnosis for symptoms of rectal cancer.  Post-service records also do not show complaints, treatment, or diagnosis of rectal cancer for many years after service.  Although the Veteran was service-connected for numerous other disabilities, the record contains no competent opinion or evidence that connects the Veteran's rectal cancer with his service-connected disabilities.  Nor has the appellant presented any medical opinion or record to connect the Veteran's rectal cancer to his service or service-connected disabilities.  

The Board acknowledges the appellant's assertions that the Veteran's death was due to other causes beyond his cancer.  Specifically, the appellant contends that the Veteran's diabetes, hypertension, kidney failure, or a heart condition may have contributed to the Veteran's death.  However, the appellant has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any service-connected disability to the Veteran's death, the Board finds that the cause of the Veteran's death is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The appellant is certainly competent to testify to symptoms such as the Veteran's observable level of pain, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between the Veteran's service-connected disabilities and his cause of death.  

VA requested two separate medical opinions regarding the Veteran's cause of death.  In August 2011, the examiner noted that a review of the claims file revealed that the Veteran did die of metastatic cancer of the rectum with massive involvement of the liver and the lung and massive ascites.  He specifically noted that the Veteran's blood studies revealed a normal creatine test result of 1.1 and BUN of 34 which is slightly elevated above normal.  Therefore, the examiner determined that the Veteran did not have kidney failure.  Thus, kidney damage or kidney failure did not exist and did not form a contributing factor in the cause of death of this Veteran.  He opined that the cause of death was primarily due to metastatic cancer of the rectum to the liver and the lungs.  

In October 2011, VA requested another opinion.  The examiner reviewed the Veteran's claims file, specifically noting the hospital records, hospice records, hearing transcript, and the appellant's contentions.  He listed the Veteran's service-connected disabilities.  Hospice records from June 2004 show that the Veteran was admitted with metastatic colon cancer to the liver and to the lung with severe ascites, cachexia, anorexia, and severe weight loss, with esophageal varices.  No mention of an enlarged heart or angina was noted.  The examiner opined that heart disease and hypertension did not substantially or materially cause any type of contribution or acceleration of the death of the Veteran.  The examiner provided a rationale noting that the EKG findings represented a pulmonary disease pattern.  It is more likely than not that if the Veteran had had a recent heart attack, the Veteran would have had angina and clinical symptoms related to the heart attack.  No record shows any discomfort in the area of his heart.  The examiner noted the complaints of shortness of breath but associated those with the multiple lung metastasis.  He noted severe liver metastases, which caused severe ascites, which eventually caused 
Encephalopathy and mental confusion.  It is not as likely as not that the heart condition materially or substantially changed the acceleration of his death.  The severity of the metastasis in the lung and in the liver such as to cause severe cachexia, weakness, and anorexia was the primary cause of his death without further contribution of the posterior infarct.  In conclusion, the examiner found that hypertension, diabetes, and a heart condition were not contributing factors in the death of the Veteran and did not accelerate his death.  

The record does not contain competent evidence showing a nexus between any in-service injury or disease and the condition that caused and contributed to cause the Veteran's death.  At this time, there is no competent evidence of the fatal disease processes during service, there is no competent evidence of the fatal disease processes within one year of separation, and there is no competent evidence relating the processes to service.  Additionally, although the appellant asserts that the Veteran's symptoms prior to his death are related to kidney failure, diabetes, or a heart condition, medical evidence has shown that these symptoms are due to the metastatic rectal cancer that had metastasized in his liver and lungs.  

Therefore, and for the reasons discussed above, although we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or a service-connected disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



___________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


